Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kathleen Chaffee on February 18, 2021.
	On lines 1-2 of claim 1, the phrase “A method to determine the risk of cardiovascular disease (CVD) in a subject” was changed to -- A method to determine a risk of cardiovascular disease (CVD) in a subject--.
	On line 2 of claim 30, the phrase “a first treatment and, optionally, the second treatment” was changed to –a first treatment and optionally, a second treatment--. On lines 3-4 of claim 30, the phrase “the subject is administered a second treatment” was changed to -- the subject is administered the second treatment--. 
The following is an examiner’s statement of reasons for allowance: Application serial no. 15/536,460 is being allowed since none of the prior art of record teaches or fairly suggests a method of determining risk of cardiovascular disease (CVD), preventing CVD or monitoring CVD in a subject, optionally with an unknown risk status of CVD, by performing the specific steps recited in independent claims 1, 8 and 14, particularly by using the specific recited sample 















Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        February 18, 2021